In a proceeding under section 330 of the Election Law to declare valid the petition purporting to designate Stanley Millet as a candidate of the Democratic party for the office of Representative in Congress for the Third Congressional District, State of New York, in the primary election to be held June 28, 1966, and for other related relief, the Commissioners of Elections of Nassau County and an objector to the designating petition appeal from a judgment of the Supreme Court, Nassau County, entered June 20, 1966, which inter alia granted the application and declared the designating petition valid. Judgment reversed, on the law and the facts, without costs. Findings of fact which are inconsistent herewith are reversed and new findings are made as indicated herein. The designating petition of petitioner stated that he resided at 118 Ketehams Road, Syosset, New York, and that he was a duly enrolled voter of the Democratic party. The Board of Elections had the right to investigate from its own records whether or not those allegations were true. In our opinion, these functions are ministerial only. (Matter of Wicksel v. Cohen, 262 N. Y. 446.) Beldock, P. J., Ughetta, Brennan and Rabin, JJ., concur; Hill, J., dissents and votes to affirm the judgment.